Name: Council Implementing Regulation (EU) NoÃ 113/2012 of 10Ã February 2012 implementing Regulation (EC) NoÃ 560/2005 imposing certain specific restrictive measures directed against certain persons and entities in view of the situation in CÃ ´te dÃ¢ Ivoire
 Type: Implementing Regulation
 Subject Matter: international affairs;  Africa
 Date Published: nan

 11.2.2012 EN Official Journal of the European Union L 38/1 COUNCIL IMPLEMENTING REGULATION (EU) No 113/2012 of 10 February 2012 implementing Regulation (EC) No 560/2005 imposing certain specific restrictive measures directed against certain persons and entities in view of the situation in CÃ ´te dIvoire THE COUNCIL OF THE EUROPEAN UNION, Having regard to Council Regulation (EC) No 560/2005 of 12 April 2005 imposing certain specific restrictive measures directed against certain persons and entities in view of the situation in CÃ ´te dIvoire (1), and in particular Article 11a(2) thereof, Whereas: (1) On 12 April 2005, the Council adopted Regulation (EC) No 560/2005. (2) In view of the developments in CÃ ´te dIvoire, the list of natural and legal persons, entities or bodies subject to restrictive measures set out in Annex IA to Regulation (EC) No 560/2005 should be amended, HAS ADOPTED THIS REGULATION: Article 1 The natural persons listed in the Annex to this Regulation shall be deleted from the list set out in Annex IA to Regulation (EC) No 560/2005. Article 2 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 February 2012. For the Council The President C. ANTORINI (1) OJ L 95, 14.4.2005, p. 1. ANNEX Natural persons referred to in Article 1 1 Mr Frank Anderson Kouassi 2 Mr Yanon Yapo 3 Mr Benjamin Yapo AtsÃ © 4 Mr Blaise NGoua Abi 5 Ms Anne Jacqueline LohouÃ ©s Oble 6 Ms AngÃ ¨le Gnonsoa 7 Ms DaniÃ ¨le Boni Claverie 8 Mr Ettien Amoikon 9 Mr Kata KÃ ©kÃ © Joseph 10 Mr TourÃ © Amara 11 Ms Anne Gnahouret Tatret 12 Mr Thomas NGuessan Yao 13 Ms Odette Lago DalÃ ©ba Loan 14 Mr Georges Armand Alexis OuÃ ©gnin 15 Mr RafaÃ «l Dogo DjÃ ©rÃ ©kÃ © 16 Ms Marie Odette Lorougnon Souhonon 17 Mr Felix Nanihio 18 Mr Lahoua Souanga Etienne 19 Mr Jean Baptiste Akrou 20 Mr Lambert KessÃ © Feh 21 Togba Norbert 22 Kone DofÃ ©rÃ © 23 Hanny TchÃ ©lÃ © Brigitte 24 Jacques Zady 25 Ali Keita 26 Blon Siki Blaise 27 Moustapha Aziz 28 Gnamien Yao 29 Ghislain NGbechi 30 Deby Dally Balawourou